Exhibit 10.3

Execution Version
REVENUE SHARING AGREEMENT
     This Revenue Sharing Agreement (the “Agreement”) dated March 23, 2009 is
entered into by and between INFINITY ENERGY RESOURCES, INC. (“Assignor”) and
OFF-SHORE FINANCE, LLC, a Nevada limited liability company (“Assignee”).
Assignor and Assignee are collectively referred to as the “Parties.”
     In consideration of the premises and mutual covenants and obligations
below, the Parties agree as follows:

1.   Assignor hereby assigns unto Assignee a monthly payment (the “RSP”) equal
to the revenue derived from one percent (1%) of 8/8ths of Assignor’s share of
the hydrocarbons produced at the wellhead from certain oil and gas concessions
in the Tyra and Perlas Blocks, offshore Nicaragua (the “Concessions”). The RSP
shall bear its proportionate share of all costs incurred to deliver the
hydrocarbons to the point of sale to an unaffiliated purchaser, including
without limitation, its share of production, severance and similar taxes, as
well as its share of all costs of gathering, treating, compressing, dehydrating
and processing produced hydrocarbons (or otherwise rendering the same
marketable) and transporting the same to the point of sale. Assignor will employ
the accounting procedures and standards in the 2005 COPAS Accounting Procedure.

2.   Assignor shall pay the RSP to Assignee by the last day of each month based
on the revenue received by Assignor from the purchaser of the production during
the previous month from the Concessions. The Parties expressly agree that this
Agreement does not create any rights in the Concessions. No obligation, express
or implied, shall arise by reason of the RSP that obligates Assignor to maintain
or develop either of the Concessions. All operations under the Concessions shall
be solely at the discretion of Assignor.

3.   Assignee, upon notice in writing to Assignor, shall have the right to audit
Assignor’s accounts and records relating to the RSP (“Audit Rights”), for any
calendar year within the twenty-four (24) month period following the end of such
calendar year. Assignor shall bear no portion of Assignee’ audit cost, and the
audits shall not be conducted more than once each year without prior approval of
Assignor.

4.   At any time within three (3) years from the date of this Agreement,
Assignor shall have the right to redeem the RSP by paying to Assignee an amount
as follows: (i) if during the first year of this Agreement, a sum equal to three
(3) times the amount of investor funding by Off-Shore Finance, LLC to Assignor
as of December 31, 2009 (the “Funding Amount”); (ii) if during the second year
of this Agreement, a sum equal to five (5) times the Funding Amount; or (iii) if
during the third year of this Agreement, a sum equal to ten (10) times the
Funding Amount. Upon the redemption of the RSP by Assignor, this Agreement shall
terminate and all rights of Assignee under this Agreement shall immediately
cease, provided Assignee shall be entitled to payment of the RSP accruing up
until the redemption of the RSP.

5.   This Agreement may be executed in several counterparts, all of which are
identical. All of such counterparts together shall constitute one and the same
instrument.

6.   This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the Parties. This Agreement shall not be
assignable or transferable by Assignee without the prior written consent of
Assignor.

 



--------------------------------------------------------------------------------



 



7.   This Agreement contains the entire agreement between the Parties relating
to the subject matter of this Agreement at the date hereof to the exclusion of
any terms implied by law which may be excluded by contract and supersedes any
previous written or oral agreement between the Parties in relation to the
matters dealt with in this Agreement.

8.   This Agreement will be governed by, construed, interpreted and applied in
accordance with the laws of the State of Colorado, excluding any choice of law
rules which would refer the matter to the laws of another jurisdiction. All
disputes arising out of or related to the interpretation or enforcement of this
Agreement shall be fully and finally resolved under Commercial Arbitration Rules
of the American Arbitration Association by a panel of three arbitrators
appointed in accordance with those rules. The arbitration proceeding shall take
place in Denver, Colorado, or any such other location as the Parties may
mutually agree, and shall be conducted in the English language. The arbitration
award shall be final and binding on the Parties. A Party may enter judgment upon
the award in any court of appropriate jurisdiction upon application thereto.

9.   The Parties agree that this Agreement and its contents shall be considered
confidential and shall not be disclosed to any other person or entity without
the prior written consent of Assignor.

                  ASSIGNOR:    
 
                INFINITY ENERGY RESOURCES, INC.    
 
           
 
  Name:   /s/ Stanton E. Ross
 
   
 
           
 
  By:   Stanton E. Ross    
 
                Title: Chief Executive Officer    
 
           
 
                ASSIGNEE:    
 
                OFF-SHORE FINANCE, LLC    
 
           
 
  Name:   /s/ Daniel J. Haake
 
   
 
           
 
  By:   Daniel J. Haake    
 
                Title: Managing Member    

2 of 2